                                           Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 1 of 7



                                          KARL OLSON (SBN 104760)
                                      1   THERESE Y. CANNATA (SBN 88032)
                                          AARON R. FIELD (SBN 310648)
                                      2   ZACHARY COLBETH (SBN 297419)
                                          CANNATA O’TOOLE FICKES & OLSON LLP
                                      3   100 Pine Street, Suite 350
                                          San Francisco, California 94111
                                      4   Telephone: (415) 409-8900
                                          Facsimile:     (415) 409-8904
                                      5   Email:         kolson@cofolaw.com
                                                         tcannata@cofolaw.com
                                      6                  afield@cofolaw.com
                                                         zcolbeth@cofolaw.com
                                      7
                                          Attorneys for Plaintiff
                                      8   AMERICAN SMALL BUSINESS LEAGUE
                                      9
                                                                    UNITED STATES DISTRICT COURT
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                     11
                                                                       SAN FRANCISCO DIVISION
                                     12
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   AMERICAN SMALL BUSINESS                     CASE NO. 3:18-CV-01979-WHA
                                          LEAGUE,
                                     14                                               PLAINTIFF AMERICAN SMALL
                                                      Plaintiff,                      BUSINESS LEAGUE’S SUPPLEMENTAL
                                     15                                               BRIEF IN OPPOSITION TO
                                               v.                                     DEFENDANTS’ MOTION FOR
                                     16                                               SUMMARY JUDGMENT
                                          UNITED STATES DEPARTMENT OF
                                     17   DEFENSE and UNITED STATES                   Date:    November 14, 2019
                                          DEPARTMENT OF JUSTICE,                      Time:    8:00 a.m.
                                     18
                                                                                      Place:   Courtroom 12, 19th Floor
                                                      Defendants,                     Judge:   Hon. William Alsup
                                     19
                                          LOCKHEED MARTIN CORPORATION,
                                     20
                                                      Defendant-Intervenor.
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                              PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                          CASE NO. 3:18-CV-01979-WHA
                                               Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 2 of 7



                                      1   I.       INTRODUCTION

                                      2            This Court wisely allowed discovery prior to deciding defendants’ motion for summary

                                      3   judgment, observing that Lockheed Martin Corporation (“Lockheed”) selectively discloses

                                      4   supposedly confidential information when it makes Lockheed look good, and that this selective

                                      5   disclosure “undercuts its vague contention that the company ‘customarily’ treats said information

                                      6   as confidential.” Dkt. No. 126 at 4:22-5:6, 5:7-8. The Court raised serious questions about the

                                      7   “trustworthiness” of a key Lockheed witness’ credibility and remarked that the declaration itself

                                      8   had “chipped away” at its credibility with contradictory statements that “do not square.” Id.

                                      9            The discovery now taken shows that defendants’ summary judgment arguments
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   completely unravel. Discovery shows that Lockheed and its subsidiary Sikorsky Aircraft

                                     11   Corporation (“Sikorsky”) have been issuing press releases for at least the last ten years about the

                                     12   very information – suppliers and performance-to-goals – that they claim is confidential. Key
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   documents – subcontracting plans showing past performance and the government’s compliance

                                     14   reviews – have been made public. And one Sikorsky witness spent an hour testifying about the

                                     15   supposedly confidential nature of a redacted subcontracting plan, unaware that the unredacted

                                     16   plan has been made public and is a court record.

                                     17            On the second prong of the Food Marketing Institute v. Argus Leader Media, 139 S. Ct.

                                     18   2356 (2019) test – whether the government had made assurances of privacy – defendants’

                                     19   summary judgment motion was on life support before depositions, and it is now dead. Even

                                     20   before the depositions, defendants had not shown any writing demonstrating any assurances of

                                     21   confidentiality from the government, and they had no declaration from any current government

                                     22   employee. Depositions now show an absence of oral assurances, much less anything in writing.

                                     23   Defendants flunk that part of the test too. Their motion should be denied.

                                     24   II.      DEFENDANTS DISCLOSE SUPPOSEDLY “CONFIDENTIAL” INFORMATION
                                     25            The first part of the test under Food Marketing is whether commercial or financial
                                     26   information is “both customarily and actually treated as private by its owner.” 139 S. Ct. at 2366.
                                     27            As this Court indicated in Dkt. No. 126 at 4:4-5:6, defendants fail that test. Lockheed
                                     28                                                      1
                                                  PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                              CASE NO. 3:18-CV-01979-WHA
                                              Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 3 of 7



                                      1   selectively discloses the key components of subcontracting plans – supplier names, goals and

                                      2   performance to goals – when the disclosure makes Lockheed look good. Lockheed’s Susannah

                                      3   Raheb testified at her deposition that Lockheed issued a press release about getting the “highest

                                      4   possible rating” for its 2017 performance which also identified and recognized 19 “exemplary”

                                      5   small business suppliers. Olson Decl., Ex. B (Raheb Tr.) at 90:8- 92:9. Raheb admitted that “the

                                      6   whole point” of issuing press releases is to attract good suppliers (even though paragraphs 51-53

                                      7   of her declaration, Dkt. No. 107-5, said Lockheed keeps supplier names confidential to guard

                                      8   against poaching). Olson Decl., Ex. B at 92:5-9. Asked about poaching, Raheb said, “To your

                                      9   point, we go to trade shows, and we meet these companies. They’re there.” Id. at 92:18-22. The
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   subcontractors at trade shows have name tags which identify their companies. Id. at 92:23-25.

                                     11   Lockheed and other companies do trade shows together and refer suppliers to one another. Id. at

                                     12   93:1-24. Raheb attends about eight trade shows a year, at least one of which is attended by “close
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   to a thousand” people. Id. at 95:25-97:1. The trade shows are annual events (id.), as are

                                     14   Lockheed’s press releases recognizing its top suppliers. In short, there is nothing confidential

                                     15   about supplier names.

                                     16           Raheb also admitted that Lockheed’s goals for small business subcontracting are not kept

                                     17   confidential, and that its corporate historical subcontracting performance has been released, too.

                                     18   Id. at 65:1-21, 250:5-252:10. In short, the key components of Lockheed’s subcontracting plans

                                     19   and what Lockheed is trying to withhold – supplier names, goals and performance to goals – have

                                     20   not been kept confidential. Nor have “compliance reviews,” which are government (not company-

                                     21   submitted) documents. Id. at 177:5-180:19; Olson Decl., Ex C (Crawford Tr.) at 97:8-100:16.1

                                     22           Raheb had difficulty keeping her story straight. She said she would have redacted the

                                     23   rating Lockheed received in a compliance review, but she admitted that Lockheed issued a press

                                     24   release about the same rating, saying, “We choose when we’re going to release our press releases

                                     25   and disclose our rating. It’s something that we choose to do for marketing purposes and just to

                                     26

                                     27   1
                                            This is an independent basis for denying summary judgment as to compliance reviews,
                                          ratings, and other such government records under Exemption 4. Dkt. No. 113 at 21:21-22:12.
                                     28                                                  2
                                                 PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                             CASE NO. 3:18-CV-01979-WHA
                                            Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 4 of 7



                                      1   demonstrate our program success. I don’t think this is something – I mean, it’s – we would have

                                      2   disclosed if we did bad. And so I – we have that choice to determine whether we want to disclose

                                      3   that or not versus making public.” Id. at 180:9-181:15. She at one point stopped a little bit short of

                                      4   saying that she, and not this Court, should be the final arbiter of disclosure, but she ultimately

                                      5   insisted that, “What we choose to – put out there, is our – it’s – it’s – it’s basically our decision . .

                                      6   . . To me it’s pretty clear. The thing is that – the – we got an exceptional rating. It’s something to

                                      7   tout.” Id. at 182:2-184:10. She then went back to saying that a bad rating should be confidential,

                                      8   because “it’s our – it’s our decision.” Id. at 184:11-24. She said FOIA doesn’t enter into her

                                      9   decision in terms of what information to release or not; the decision about what information to
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   release “is for marketing purposes.” Id. at 185:16-186:4. But eventually, she admitted that

                                     11   whether to release information in response to a FOIA request is the government’s decision “if

                                     12   they want to release information.” Id. at 253:3-24.
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13           Sikorsky’s Martha Crawford likewise flunked the test of showing that her company

                                     14   customarily and actually keeps its information confidential. Crawford acknowledged that

                                     15   Sikorsky, too, issues annual press releases about its small business suppliers. Olson Decl., Ex. C

                                     16   at 171:16-18. She initially insisted that the information in Sikorsky’s comprehensive

                                     17   subcontracting plans is confidential (Dkt. No. 107-3 ¶ 16; Olson Decl., Ex. C at 53:24-54:6),

                                     18   blissfully unaware that the very same plan she testified was confidential has now been released

                                     19   and is a court record (Dkt. No. 47-24). Informed of this key fact, Crawford first asserted that even

                                     20   though the “confidential” plan has been released in unredacted form and is on this Court’s

                                     21   website, it is still confidential. She eventually conceded that the plan is not confidential anymore.

                                     22   Olson Decl., Ex. C at 121:8-124:18. Lockheed’s Nancy Deskins likewise admitted Lockheed has

                                     23   a public “Supplier Wire” website on the Internet, which she asked the government to “check out”

                                     24   in all her e-mails, containing a plethora of information about Lockheed’s specific subcontractors

                                     25   and the types of goods and services Lockheed was seeking from them. Olson Decl., Ex. D

                                     26   (Deskins Tr.) at 100:1-101:23, 106:1-107:7, 114:2-20.

                                     27           In short, defendants fail to show that they customarily and actually keep the information at

                                     28                                                        3
                                                PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                            CASE NO. 3:18-CV-01979-WHA
                                              Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 5 of 7



                                      1   issue confidential. Rather, they regularly make public the same types of information – goals,

                                      2   performance-to-goals, subcontractor names, and compliance reviews (Olson Decl., Ex. B at

                                      3   70:21-24, 82:12-15, 91:5-16) – and there are regular trade shows attended by hundreds of people

                                      4   at which subcontractors mingle.2 Defendants’ motion for summary judgment should be denied for

                                      5   this reason alone.

                                      6   III.    GOVERNMENT GAVE NO ASSURANCES OF PRIVACY

                                      7           The second part of the Food Marketing test is whether the government gave assurances of

                                      8   privacy. 139 S.Ct. at 2356. Here, it didn’t.

                                      9           Lockheed’s Raheb admitted that there were no written assurances from the government
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   that if it got a FOIA request it would treat information as confidential. Olson Decl., Ex. B at

                                     11   27:16-23, 238:17-239:23. She admitted that there weren’t even any oral assurances that the

                                     12   government would keep comprehensive subcontracting plans or compliance reviews confidential.
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   Id. at 239:24-240:25. Crawford also admitted there were neither written nor oral assurances of

                                     14   confidentiality from the government, stating multiple times that no one in the government ever

                                     15   gave her any assurances that they would withhold information or keep documents confidential.

                                     16   Olson Decl., Ex. C at 91:11-15, 93:21-24, 268:23, 269:3-17. Former government employee Janice

                                     17   Buffler admitted that when she got FOIA training and received FOIA requests, her thinking

                                     18   “evolved” and she realized she couldn’t keep entire plans secret. Olson Decl., Ex. A (Buffler Tr.)

                                     19   131:6-133:25. The government flunks this part of the test too.

                                     20           Even if Lockheed customarily and actually kept subcontracting performance and

                                     21   compliance reviews confidential – and it didn’t – defendants failed to show that submitter

                                     22   information was provided to the Department of Defense (“DOD”) under assurances of privacy.

                                     23   See Food Marketing, 139 S. Ct. at 2362 (“[I]nformation might be considered confidential only

                                     24   if the party receiving it provides some assurance that it will remain secret.”), 2366 (“At least

                                     25   where commercial or financial information is both customarily and actually treated as private

                                     26

                                     27   2
                                            Lockheed will argue that the information disclosed is only at a “high level.” But the same is
                                          true of the subcontracting plans. See, e.g., Dkt. No. 47-24.
                                     28                                                     4
                                                 PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                             CASE NO. 3:18-CV-01979-WHA
                                              Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 6 of 7



                                      1   by its owner and provided to the government under an assurance of privacy, the information is

                                      2   ‘confidential’ within the meaning of Exemption 4.”).

                                      3           DOD has never explicitly assured privacy to any of its contractors. Ms. Buffler testified

                                      4   that DOD never gave written assurances to contractors stating that information provided to it

                                      5   would remain private. Olson Decl., Ex. A 107:1-108:18. No defense contractor, including

                                      6   Lockheed, sought and/or received written confirmation from the government of any alleged

                                      7   assurance while Buffler was employed from 2010 to 2018, or even asked about it. Id. at 22:6-

                                      8   11,107:1-108:18. Buffler also stated that, during her tenure, not only did Lockheed never

                                      9   request that she keep the names of its small business subcontractors a secret, but that she “never
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   agreed to keep the names of small business subcontractors a secret.” Id. at 76:2-9 (emphasis

                                     11   added). Bufffler stated that information“made public in one [place], [] should be made public in

                                     12   [an]other.” Id. at 237:10-18.
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13           Buffler testified that she lacked authority to determine whether information is releasable

                                     14   under FOIA, specifying that such authority is delegated to the FOIA Office. Id. at 69:21-70:21,

                                     15   161:23-162:4. She also stated that “there was no written policy” regarding the releasability of

                                     16   information in subcontracting plans. Id. at 111:7-112:14. The treatment of subcontracting plans

                                     17   has “evolved as to the release of information,” and contractors now know that plans can be

                                     18   made public. Id. at 131:5-133:2. Buffler said she looked at parts of a plan “to see what might be

                                     19   releasable.”3 Id. at 66:23-67:5. Crawford, too, admitted that no one assured her of

                                     20   confidentiality. Olson Decl., Ex. C at 182:18-183:10, 261:8-269:17. In short, there were no

                                     21   assurances of privacy.4

                                     22   VI.     CONCLUSION

                                     23           Democracies die in darkness. This Court shouldn’t let that happen. Defendants’ summary

                                     24   judgment motion should be denied.

                                     25
                                          3
                                           This verifies that in camera review is necessary and appropriate.
                                     26   4
                                           Crawford also verified that defendants cannot show disclosure here would cause harm, as the
                                          FOIA Improvement Act of 2016 requires. See Olson Decl., Ex. C at 89:5-92:13 (Sikorsky
                                     27   would provide DOD with any information requested and would not demand confidentiality),
                                          121:12-130:10, 143:1-23 (could not say if disclosure of Sikorsky’s 2013 plan caused harm).
                                     28                                                   5
                                                 PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                             CASE NO. 3:18-CV-01979-WHA
                                           Case 3:18-cv-01979-WHA Document 141 Filed 10/18/19 Page 7 of 7



                                      1   DATED: October 18, 2019          CANNATA O’TOOLE FICKES & OLSON LLP
                                      2                                    By:    /s/ Karl Olson
                                                                                  KARL OLSON
                                      3
                                                                           Counsel for Plaintiff
                                      4                                    AMERICAN SMALL BUSINESS LEAGUE
                                      5

                                      6

                                      7

                                      8

                                      9
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10

                                     11

                                     12
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                              6
                                              PLAINTIFF AMERICAN SMALL BUSINESS LEAGUE’S SUPPLEMENTAL BRIEF IN CONNECTION WITH
                                                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER RULE 56(D)
                                                                          CASE NO. 3:18-CV-01979-WHA
